[DO NOT PUBLISH]


                      IN THE UNITED STATES COURT OF APPEALS
                                                                            FILED
                                   FOR THE ELEVENTH CIRCUIT U.S. COURT OF APPEALS
                                    ________________________  ELEVENTH CIRCUIT
                                                                       MARCH 27, 2012
                                            No. 11-15128                JOHN LEY
                                        Non-Argument Calendar             CLERK
                                      ________________________

                                D.C. Docket No. 8:10-cv-01354-TBM



RHONDA RAMIREZ,

llllllllllllllllllllllllllllllllllllllll                         Plaintiff - Appellant,

                                              versus

COMMISSIONER OF SOCIAL SECURITY,

llllllllllllllllllllllllllllllllllllllll                         Defendant - Appellee.

                                     ________________________

                           Appeal from the United States District Court
                               for the Middle District of Florida
                                 ________________________

                                           (March 27, 2012)

Before CARNES, PRYOR and KRAVITCH, Circuit Judges.

PER CURIAM:

         Rhonda Ramirez appeals the district court’s decision affirming the
Commissioner’s denial of her applications for a period of disability, disability

insurance benefits, and supplemental security income benefits. She contends that

her “borderline intellectual functioning” was inconsistent with the general learning

ability levels required for the jobs the vocational expert determined she could do.

She did not raise this issue before the district court, however, and we generally

will not consider an argument not raised before the district court. See Crawford v.

Comm’r of Soc. Sec., 185 F.3d 1211, 1215 (11th Cir. 1999). We decline to do so

here.

        AFFIRMED.




                                          2